DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 01/31/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 01/31/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claim 1.
Applicant’s amendment left claims 2-8 as originally filed or previously presented.
Claims 1-8 filed 01/31/2022 are the current claims hereby under examination. 

Specification
The use of the terms “Polar S3+®”, “RS800CX®”, and “X16-Mini®” in [0019] and Velcro in [0027], which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following each term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 
Response to Arguments
The applicant has requested that the objection to the specification for containing trade names or marks used in commerce be held in abeyance until the claims are otherwise allowable, at which point corrections may be made. The examiner notes that this is NOT an objection as the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, but merely an observation about their presence.  

Claim Rejections - 35 USC § 112 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 7, filed 01/31/2022, with respect to the rejections of claims 1-8 under 35 USC § 112 have been fully considered and are persuasive. Claim 1 has been amended. The rejections of claims 1-8 under 35 USC § 112 have been withdrawn. 

Claim Rejections - 35 USC § 101 – New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 
The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 

determining a first value characterizing hip extension and a second value characterizing knee varus of a human subject while subjecting the human subject to at least one stork test
determining a third value characterizing hip abduction of the human subject subjecting the human subject to a squat test
generating a susceptibility score, the susceptibility score comprising positively weighing the first value and the third value and negatively weighing the second value” 
which are directed to a judicial exception Abstract Ideas for encompassing mental processes. Regarding items I and II, at such a high level of generality, the human mind is reasonably abled to determine two values mentally while observing a subject performing a test. For example, the human mind can score a knee varus on a binary scale with 1 being varus present and 0 being varus absent in the motion along with another binary system for hip extension where 1 is satisfactory and 0 is unsatisfactory extension. The human mind is also reasonably abled to take three values and calculate a simple score by adding the first the last and then subtracting the second value. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
based on the susceptibility score being higher than a predetermined threshold, applying a corrective device to a knee of the human subject to limit the range of movement of the knee
There are several factors to consider when determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis (See MPEP 2106.04(d)(2)). The first factor is the Prevention strategies). The connection between a knee limiting device and ACL injury appears to be no more than nominal. Finally, it is important to determine whether the limitation is merely extra-solution activity or a field of use. The claim recites determining a susceptibility score for an entire subject and then applying a corrective device to a single knee of the subject. It appears that the knee limiting device in merely a field of use limitation which is linked to the judicial exception merely because they both act in the same field of knee health. 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claim recites applying a corrective device to limit the movement of the knee of a subject. Applying corrective devices in such a way would be well-understood, routine, and convention to one having ordinary skill in the art as shown by Alentorn-Geli. 

Regarding Claim 2, the method is further defined by two steps directed to the judicial exception for encompassing mental processes. The claim recites: “comparing the susceptibility score to one or more thresholds,” which can reasonably be performed by the human mind. The claim further recites: “based on comparing the susceptibility score to one or more thresholds, determining a risk category 

Regarding Claim 3, the method is further defined by a step not directed to a judicial exception. The claim recites: “treating the human subject using mechanics therapy or devices to reduce stork hip extension, increase knee varus, and decrease squat hip abduction.” The claimed step does not recite any particularized treatments or prophylaxes. See MPEP 2106.04(d)(2). The claim limitation must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition (in this case, injury susceptibility). An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. “Mechanics therapy” or “devices” are not particular prophylaxes and are similar to the limitation “administering a suitable medication to a patient” which is described as not particular in MPEP 2106.04(d)(2). Furthermore, the claim does not connect the use of particular prophylaxes to the judicial exception. The claim merely recites there use and the intended outcome of their use. For example, claim 1 now recites “based on the susceptibility score being higher than a predetermined threshold” which connects the judicial exception and an intended prophylaxis.

Regarding Claims 4-7, the method is further defined by specifying how the data is gathered from the human subject. The additional elements do not implement the judicial exception in a practical application because the particular machines claimed (e.g., the markerless 3D camera, the brace, and the garment) does not implement the steps of the method and is therefore not integral to the claim (See 

Regarding Claim 8, the claim recites that the first, second, and third values comprise the means of the right and left leg for the respective values. The limitations fail to implement the judicial exception in a practical application as there is no particular machine recited that is integral to the claim. Furthermore, defining a physiological value for ACL susceptibility as the mean value of multiple legs is well understood, routine, and conventional and does not recite significantly more than the judicial exception as the limitation is directed to mere data gathering. Tainaka (Limited hip rotation and non-contact anterior cruciate ligament injury: A case–control study) suggests using the sum of right and left leg to avoid multi-collinearity. 

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive in respect to the rejection of claims 1-8 under 35 USC § 101. The applicant argues that the amended claims, now including a “corrective device,” recites a prophylaxis that is “1. Particular; 2. Related to the alleged exception of determining a susceptibility score; and 3. Not extra-solution activity.” The examiner disagrees that the claimed “corrective device” is a particular prophylaxis as described. The specification provides no description or examples of “corrective devices.” In the claims as currently constructed, a “corrective device” is defined only the outcome it achieves (“limit the range of movement of the knee”). .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mazumder (US 20190172585 A1): In particular [0041] – [0046], Predicting ACL risk from “hip abduction angle, knee abduction angle, loading at knee joint, and so on.” 
Kainifar (US 20180289324 A1): Predicting ACL injury risk during single leg squats. In particular [0094], “flexion angles, particularly hip flexion, frequently appear as predictors of the knee valgus or risk of injury.”
Lillie (US 20180020954 A1): ACL injury prevention by monitoring knee and hip parameters. In particular [0118], “screen 300 appears data relating to … right knee valgus/varus 304, right hip flexion 306.” [0140], “double leg squat….right flexion data screen portion ACL results screen 400 shows right hip flexion screen portion 402 with a green thumbs-up indicator showing there not to be an ACL injury 
Yasuda (“Hip rotation as a risk factor of anterior cruciate ligament injury in female athletes” – previously cited): shows the difference in hip extension, hip abduction, and knee valgus between ACL injured and healthy individuals.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791